DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is considered “user knowledge data”?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-45 and 50-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller, JR et al. US 2009/0112478.
Regarding claim 41,  Mueller discloses a method of glucose monitoring in which a diabetes management system is in signal communication with an insulin delivery system through sensor electronics, the method providing decision support, the method comprising:
 	a. receiving measurement data indicative of a subject glucose concentration measured by a glucose sensor and transmitting data  indicative of the glucose concentration to the diabetes management system, the transmitting performed by sensor electronics, the diabetes management system operating in a first mode of decision support ([¶62,156] a first mode); 
b. on a processor within the diabetes management system or on an insulin delivery system communicatively coupled to the diabetes management system, or both, evaluating real time usability data indicative of a clinical usability of a real time value of measurement data or data indicative of the glucose concentration, and further receiving in the processor within the diabetes management system or within the insulin delivery system communicatively coupled to the diabetes management system, or both, additional measurement external data ([¶160] ISIG signal changes that are abnormal or integrity checks cause the change in mode. The ISIG is not a direct measure of the glucose concentration but is data indicative of a glucose concentration. [¶162-164] the third mode uses an external blood glucose reading to check the calibration and 
 c. transitioning to a second decision support mode based on the external data and further based on a comparison of the real time usability data against one or more decision mode transition criteria ([¶162-164] the third mode uses an external blood glucose reading to check the calibration and also checks the usability to see if the system will transition back to the first calibration mode. The calibration modes are considered decision support modes as changing these modes changes the function of the device as a whole); wherein one or more of the decision mode transition criteria are selected from the group consisting of a threshold level of noise from the glucose sensor or a predetermined type of fault in a signal from the glucose sensor ([¶81] noise in the ISIG is monitored as part of the determination for re-calibration or replacement and the mode change) and  -5-Application No.: 14/975437 Filing Date: 
d. operating the insulin delivery device based on the second decision support mode ([¶65,162] the device enters sleep when the usability is too low and the sleep mode does not drive the pump or display glucose).
Regarding claim 42, Mueller discloses the first decision- support mode is therapeutic, and further comprising driving a medicament pump at least in part based on the measurement data ([¶65] when the usability is good the sensor can drive a pump) and the second decision support mode is adjunctive (in the second mode the sensor does not drive the pump so it is adjunctive).  
Regarding claims 43-44, Mueller discloses wherein the external data is from a redundant analyte sensor and comprises external meter data ([¶162-164] the third mode uses an external 
Regarding claim 45, Mueller discloses the first decision- support mode is configured for a patient with type I diabetes, and is therapeutic or non- therapeutic, where therapeutic refers to the first decision-support mode providing information on which to base insulin dosing ([¶65]).  
Regarding claim 50, Mueller discloses the usability data includes diagnostic data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).  
Regarding claim 51, Mueller discloses the usability data includes parameters entered by a user in a setup mode ([¶120] reference measurements are entered to determine if the usability readings are correct).  
Regarding claim 52, Mueller discloses the usability data corresponds to a level of confidence in the measurement data ([¶153] the confidence in the ISIG value is checked).  
Regarding claim 53, Mueller discloses the usability data includes internal data selected from the group consisting of: data from diagnostic tests, calibration slope and baseline data, impedance data, data about faults and artifacts, drift data, noise data, pattern data, time rate -6-Application No.: 14/975437 Filing Date:December 18, 2015 of change of signal data, metadata about sensor identity, environmental data corresponding to a sensor, frequency of calibration data, and transmission mode data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).
Regarding claim 54, Mueller discloses the usability data includes external data selected from the group consisting of: user perceived error data, external meter data, temperature data, clock data, location data, user response to prompt data, activity data, exercise data, sleep data, 
Response to Arguments
Applicant’s arguments, see pg. 8-13, filed 10/20/20, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 
Applicant's remaining arguments filed 10/20/20 have been fully considered but they are not persuasive. 
Regarding Applicants arguments against the 102 rejections, Examiner respectfully disagrees. Applicant argues that Mueller does not disclose the transition to the second decision support mode is based on the additional measurement external data. However, Mueller discloses using an external blood glucose reading as part of its decision to transition to a second mode when it decides to terminate the sensor or return to a mode of normal operation. Similarly, the external data in ¶118 used in calibration is used as part of the transition criteria because it is used to adjust calibration and the ultimate decision on whether to transition the decision support mode is based on checking the usability and the calibration ([¶163-164], noting that calibration errors and/or a glucose reading from a finger stick read on the claims).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793